DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a “fitness” of a patient is gauged for use in determine the blood volume. It is also unclear what a circulation rating is. Is it an index or a numerical value?
Claim 3 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the measurement device collection is. Is it a physical component or a software module? 
Claim 4 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is the measurement device collection referring to? Claim 4 recites the measurement device is a temperature sensor but it is unclear how one or more temperature sensors collects data on height, weight, age gender or fitness.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention What exactly is the patient identifier? It is unclear what is being determined when the patient identity is determined. Is it a physical trait or a passcode or some physical tag or identifier? How is this information used with the height, weight, gender, age and fitness also determined by the measurement device collection?
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what constitutes a healthy person. Similarly, how does the healthy person have “a blood volume within a predetermined range from the estimated blood volume”? Are both the health person’s blood volume and the circulatory rating based on the human under examination by the device? What is the predetermined range?
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measurement device collection in claim 3 and patient identifier in claim 5. The measurement device is interpreted as any of the sensors of height recorder, weight scale, temperature sensor, pulse sensor and a blood pressure sensor. The patient identifier is interpreted as any of the devices listed in ¶13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237.
Regarding claim 1, Christensen discloses a blood circulation evaluation system, the system comprising: an appendage chamber configured to accept a human appendage containing an arteriovenous anastomosis (AVA) ([¶62][FIG1A] chamber into which the hand which has AVAs is inserted); a thermal exchange member disposed within the appendage chamber, the thermal exchange member configured to selectively heat or cool blood flowing through the AVA ([¶62][FIG1A] thermal exchange unit 120); a pressure source coupled to the appendage chamber 
Christensen does not specifically disclose the blood volume is estimated based on patient information comprising at least one of patient height, weight, age, gender, or fitness. Langley et al. teaches a similar monitoring system that determines blood volume based on height and weight ([¶63]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Christensen with the teachings of Langley as it is no more than the simple substitution of one known element for another in substituting Langley’s calculation for Christensen’s to arrive at the predictable result of determining blood volume.
Regarding claim 2, Christensen discloses the processor further is programmed to compare the patient circulation rating to a baseline circulation rating ([¶150]) but does not disclose sending an alert if the patient circulation rating falls outside a predetermined range. Christensen does disclose alarms ([¶130]) and it would have been obvious for one of ordinary skill in the art at the time of filing to set up a threshold range because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Claim 3-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237 further in view of Muehlbauer et al. US 2014/0257440.
Regarding claim 3, Christensen does not disclose further comprising: a measurement device collection operatively coupled to the processor, the measurement device collection configured to collect patient information comprising at least one of patient height, weight, age, gender, or fitness; and a data collection hub operatively coupled to the measurement device collection, the data collection hub configured to generate a signal indicative of the measured patient information and transmit the signal to the processor.  Muehlbauer teaches a similar device that has a user input ([¶48-50] controller 186) that acts as a measurement device collection and data collection hub ([¶59] communication unit 196). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the components of Muehlbauer into the device of Christensen in order to communicate information to a doctor ([¶59])
Regarding claim 4, Christensen discloses the measurement device collection comprises one or more temperature sensors ([¶84]).  
Regarding claim 5, Christensen discloses the data collection hub is further configured to generate a signal indicative of an estimated blood volume based on the measured patient information, and wherein the processor is configured to calculate the patient circulation rating based on the signal indicative of estimated blood volume and thermal energy transfer over a specific time period ([¶150][FIG9,10] the improvement in blood flow is determined).    
Regarding claim 6-7, Muehlbauer teaches a patient identifier operatively coupled to the measurement device collection, the patient identifier configured to determine a physical trait of 
Regarding claim 8, Muehlbauer teaches the data collection hub is configured to transmit the signal indicative of the measured patient information wirelessly ([¶59]).  
Regarding claim 10, Christensen discloses a display operatively coupled to the processor, the display configured to display the patient circulation rating ([¶133]).  
Regarding claims 11 and 12, Christensen discloses the baseline circulation rating comprises a previously stored value of the circulation rating for the patient ([¶150] which if the which is within a range of the estimated blood volume thus is a healthy person’s circulation rating) 
Regarding claim 13, Christensen does not disclose the processor is further programmed to determine whether there is a negative trend, and to send an alert if the negative trend is determined. Christensen does disclose alarms ([¶130]) and it would have been obvious for one of ordinary skill in the art at the time of filing to set up a threshold range because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. US 2009/0177184 in view of Langley et al. US 2009/0043237 further in view of Lugo US 6,287,252.
Regarding claim 9, Christensen does disclose controlling the thermal exchange based on temperature sensor readings ([¶84,131]) but does not disclose a biometric patch configured to 

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 2/9/21, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112 rejection of claim 1, pgs. 8-9, Examiner respectfully disagrees. It is not clear from the specification what is considered a “fitness” of the subject. While the body types listed provide some indication it is not clear what is considered muscular or thin or obese or normal. There is no special definition provided nor is there any clarity on whether these are the only things encompassed by the term “fitness.” Similarly, it is still not clear what the patient circulation rating is. It is unclear if it is a number or letter score or both. It is also unclear from the claim language what the relationship is between the blood volume and the thermal energy transfer is. Paragraph 40 seems to clarify the relationship but it is not included in the claims and from the specification it is unclear if this is actually how the circulation rating is determined or just one of multiple possible calculations.
Regarding Applicant’s arguments against the 112 rejection of claim 3, pg. 9, Examiner respectfully disagrees. It is unclear if the measurement device collection is just one of the various recorders or sensors or is it a combination of those.
Regarding Applicant’s arguments against the 112 rejection of claim 4, pgs. 9-10, Examiner respectfully disagrees. While the specification discloses the measurement device collection can be one or multiple sensors it is not clear from the claim language which is the case. Similarly, it is unclear from the claim if the measurement collection device is a temperature sensor it must also be some other component that measures the height, weight, age, gender or fitness as the temperature sensor alone cannot do this but it is unclear what that other component is.
Regarding Applicant’s arguments against the 112 rejection of claim 6, pg. 10, Examiner respectfully disagrees. It is unclear from the claim language which of the devices listed in the specification is considered the patient identifier. Similarly, it is unclear if the patient identifier is just one or a combination of the devices listed in the specification.
Regarding Applicant’s arguments against the 112 rejection of claim 11, pgs. 10-11, Examiner respectfully disagrees. The specification does not clarify what is considered a healthy patient. 
Regarding Applicant’s arguments against the 112 rejection of claim 13, pgs. 11-12, Examiner respectfully disagrees. The claim is still not clear on what the negative trend is being observed in. It seems the specification discloses the negative trend is in the circulation rating over time but that is not clear from the claim language.
Regarding Applicant’s arguments against the 103 rejection, pg. 13, Examiner respectfully disagrees. Applicant argues that Christensen does not estimate a blood volume but Christensen 
Regarding Applicant’s arguments that there is no motivation to combine the device of Christensen with the teachings of Langley, Examiner respectfully disagrees. Both device relate to blood volume measurements and blood pressure signal processing. Similarly, Langley is relied upon to teach a well-understood equation for determining total blood volume.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793